In a proceeding to invalidate a petition designating Rose Caracappa as a candidate in the Republican Party primary election to be held on September 15, 1987, for the public office of Suffolk County Legislator, Fourth Legislative District, the appeal is from a judgment of the Supreme Court, Suffolk County (Gowan, J.), dated August 25, 1987, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
In this proceeding the petitioner challenges the validity of the certificate of authorization permitting Rose Caracappa to be designated for nomination on the Republican Party line. The proceeding was properly dismissed since the petitioner failed to join as a necessary party the Executive Committee of the Suffolk County Republican Committee (see, CPLR 1001 [a]; Matter of Curcio v Wolf, 133 AD2d 188).
In any event, were we to reach the substantive issue in this case, on this record, we would conclude that there is no merit to the appellant’s contention. Mangano, J. P., Thompson, Brown and Weinstein, JJ., concur.